Exhibit 10.17
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered as of December 21,
2010, by and between Claire’s Boutiques, Inc., a Colorado corporation (the
“Company”), and Jay Friedman (the “Executive”).
     WHEREAS, the Company desires to employ the Executive on the terms and
subject to the conditions set forth herein and the Executive has agreed to be so
employed.
     NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, agree as follows:
1. Employment of Executive; Duties.
     1.1 Title. During the Employment Period (as defined in Section 2 hereof),
the Executive shall serve as the President of the North American division of
Claire’s.
     1.2 Duties.
     (a) During the Employment Period, the Executive shall have such executive
and managerial powers and duties as may be assigned to the Executive by the
Chief Executive Officer or the Board of Directors (the “Board”) of the Company
or Claire’s Stores, Inc. (the “Company Parent”), commensurate with the
Executive’s position as President of North America, and shall report to the
Chief Executive Officer or the Board. The Board or the Chief Executive Officer
may adjust the duties and responsibilities of the Executive as President of the
North American division of Claire’s, in a manner consistent with such position,
notwithstanding the specific title set forth in Section 1.1 hereof, based upon
the Company’s or Company Parent’s needs from time to time. Except for sick
leave, reasonable vacations and excused leaves of absence, the Executive shall,
throughout the Employment Period, devote the whole of the Executive’s business
time, attention, knowledge and skills faithfully, and to the best of the
Executive’s ability, to the duties and responsibilities of the Executive’s
positions in furtherance of the business affairs and activities of the Company
and its subsidiaries and Affiliates (as defined in Section 5.4(a) hereof).
     (b) During the Employment Period, the Executive’s principal place of
employment shall be at the Company’s office in Hoffman Estates, Illinois. The
Executive shall relocate his principal residence to the greater Chicago
metropolitan area.

 



--------------------------------------------------------------------------------



 



     (c) The Executive shall at all times be subject to, comply with, observe
and carry out (i) the Company’s rules, regulations, policies and codes of ethics
and/or conduct applicable to its employees generally and in effect from time to
time and (ii) such rules, regulations, policies, codes of ethics and/or conduct,
directions and restrictions as the Board may from time to time reasonably
establish or approve generally for senior executive officers of the Company.
2. Term of Employment. The Executive’s employment with the Company will commence
on January 3, 2011 (the date of such commencement, the “Effective Date”). This
Agreement shall govern the terms and conditions of the Executive’s employment by
the Company, and the termination thereof, during the period that commences on
the Effective Date and ends on February 2, 2013 (the “Term”), which date
coincides with the last day of the Company’s 2012 fiscal year; provided that the
Term shall automatically be extended for successive one year periods unless
either party provides written notice (a “Notice of Non-Renewal”) at least ninety
(90) days prior to the expiration of the Term that the Term shall not be further
extended. The portion of the Term during which the Executive is actually
employed by the Company under this Agreement is referred to as the “Employment
Period”.
3. Compensation and General Benefits.
     3.1 Base Salary.
     (a) During the Employment Period, the Company agrees to pay to the
Executive a base salary at a rate equal to $600,000 per annum (such base salary,
as may be adjusted from time to time pursuant to Section 3.1(b), is referred to
herein as the “Base Salary”). The Executive’s Base Salary, less amounts required
to be withheld under applicable law, shall be payable in equal installments in
accordance with the Company’s normal payroll practices and procedures in effect
from time to time for the payment of salaries to officers of the Company, but in
no event less frequently than monthly.
     (b) The Company shall review the Executive’s performance on an annual basis
and, based on such review, may change the Base Salary, as it, acting in its sole
discretion, shall determine to be reasonable and appropriate.
     3.2 Bonus.
     (a) Upon commencement of employment, the Executive shall receive a one-time
bonus of $150,000. Subject to Section 3.6(a) below, this bonus will be paid with
the first regular payroll date following the Effective Date. If the Executive’s
employment terminates under Section 4.4 prior to the first anniversary of the
Effective Date, the Executive shall be required to repay 100% ($150,000) of this
bonus, and if such termination occurs on or after the first anniversary of the
Effective Date but prior to the second anniversary of the Effective Date, the
Executive shall be required to repay to the Company 50% ($75,000) of this bonus.

2



--------------------------------------------------------------------------------



 



     (b) Pursuant to the Company’s Annual Incentive Plan (the “AIP”), with
respect to each fiscal year of the Company that begins after January 29, 2011
and that ends during the Employment Period, the Executive shall be eligible to
receive from the Company an annual performance bonus (the “Annual Bonus”), based
upon the attainment of annual goals established by the Board or the Compensation
Committee of the Board, which may include comparable store sales, earnings
before interest, taxes, depreciation and amortization (“EBITDA”) and/or cash
generation goals. The Executive’s target Annual Bonus shall be one-hundred
percent (100%) of the Executive’s Base Salary paid during the applicable fiscal
year if the targeted levels of performance to be determined by the Company or
the Company Parent for the applicable year are met, with fifty percent (50%) of
the Executive’s Base Salary paid during the applicable fiscal year payable if
threshold levels of performance are met, and one-hundred fifty percent (150%) of
the Executive’s Base Salary paid during the applicable fiscal year payable if
maximum levels of performance are achieved. Any Annual Bonus earned shall be
payable in full as soon as reasonably practicable following the determination
thereof, but in no event later than April 15 of the following year (unless
administratively impracticable to do so because the Company’s results for the
applicable year had not yet been finalized) and in accordance with the Company’s
normal payroll practices and procedures. Notwithstanding the foregoing language,
but subject to the last sentence of this Section 3.2(b), with respect to the
fiscal year ending January 28, 2012, the Executive will receive a minimum Annual
Bonus of $300,000 (the “Guaranteed Bonus”). Except as otherwise expressly
provided in the AIP and Section 4 hereof, any Annual Bonus (or portion thereof)
payable under this Section 3.2(b) shall not be earned and payable unless the
Executive is employed by the Company on the last day of the period to which such
Annual Bonus relates, provided that no Annual Bonus for any preceding period
shall be payable if the Executive’s employment is terminated for Cause; and
further provided that, with respect to the Guaranteed Bonus, the Executive must
be employed by the Company on the day Annual Bonuses are paid by the Company to
other similarly situated employees in accordance with the Company’s normal
payroll practices and procedures.
     3.3 Expenses/Relocation.
     (a) In addition to any amounts to which the Executive may be entitled
pursuant to the other provisions of this Section 3 or elsewhere herein, the
Executive shall be entitled to receive reimbursement from the Company for all
reasonable and necessary expenses incurred by the Executive during the Term in
performing the Executive’s duties hereunder on behalf of the Company or the
Company Parent, subject to, and consistent with, the Company’s policies for
expense payment and reimbursement, in effect from time to time.
     (b) The Executive will be entitled to reimbursement for customary
relocation expenses under the Company’s relocation policy. The Executive shall
also be entitled to a one-time relocation allowance of $100,000 payable upon the
relocation of his and his spouse’s principal residence to the greater Chicago
metropolitan area. If the Executive’s employment terminates under Section 4.4
prior to the first anniversary of the Effective Date, the Executive

3



--------------------------------------------------------------------------------



 



shall be required to repay to the Company 100% of all relocation benefits
(including such relocation allowance and any other customary benefits and any
additional benefits mutually agreed upon), and if such termination occurs on or
after the first anniversary of the Effective Date but prior to the second
anniversary of the Effective Date, the Executive shall be required to repay to
the Company 50% of such relocation benefits.
     (c) Within 30 days after the Effective Date, the Company shall, upon
presentation of a reasonably detailed invoice, pay the reasonable professional
fees incurred by the Executive in connection with the negotiation and
documentation of this Agreement, up to a maximum of $ 15,000.
     3.4 Benefits.
     (a) During the Employment Period, in addition to any amounts to which the
Executive may be entitled pursuant to the other provisions of this Section 3 or
elsewhere herein, the Executive shall be entitled to participate in, and to
receive benefits under, any benefit plans, arrangements or policies made
available by the Company to its senior executive officers generally, subject to
and on a basis consistent with the terms, conditions and overall administration
of each such plan, arrangement or policy; provided that the Executive shall be
entitled to no less than four weeks of vacation and paid time off to be taken in
accordance with Company policy.
     (b) During the Employment Period, the Company shall provide the Executive
with a monthly automobile allowance of $850.
     3.5 Employee Stock Options.
     (a) Claire’s, Inc. has adopted a stock option plan, in the form attached
hereto as Exhibit A and incorporated herein by reference (the “Plan”), for the
grant of stock options to employees or directors of the Company or of any
subsidiary of the Company to purchase shares of Common Stock of Claire’s, Inc.
(the “Common Stock”).
     (b) On or shortly after the Effective Date, pursuant to the Plan, the
Executive shall be granted nonqualified options to purchase 320,000 shares of
Common Stock at a price per share equal to $10 for its shares on the terms set
forth in the Option Grant Letter attached hereto as Exhibit B and incorporated
herein by reference (the “Option Letter”).
     3.6 Stock Investment.
     (a) On or shortly after the Effective Date, the Executive shall have the
opportunity to purchase up to 30,000 shares of Common Stock for $10 per share.
The purchase of these shares (the “Stock Purchase”) shall otherwise be on the
terms set forth in the Stock Letter attached hereto as Exhibit C.

4



--------------------------------------------------------------------------------



 



     (b) Upon completion of the Stock Purchase, the Executive shall be granted
an additional nonqualified stock option to purchase a number of shares equal to
the number of shares purchased pursuant to Section 3.6(a) at a price per share
equal to $10.00 on the terms set forth in the Stock Letter.
4. Termination.
     4.1 General. The employment of the Executive hereunder (and the Employment
Period) shall terminate as provided in Section 2 hereof, unless earlier
terminated in accordance with the provisions of this Section 4.
     4.2 Death or Disability of the Executive.
     (a) The employment of the Executive hereunder (and the Employment Period)
shall terminate upon (i) the death of the Executive and (ii) at the option of
the Company, upon not less than fifteen (15) days’ prior written notice to the
Executive or the Executive’s personal representative or guardian, if the
Executive suffers a “Total Disability” (as defined in Section 4.2(b) hereof).
Upon termination for death or Total Disability, the Company shall pay to the
Executive, guardian or personal representative, as the case may be, a prorated
share of the Annual Bonus pursuant to Section 3.2(b) hereof (based on the period
of actual employment) that the Executive would have been entitled to had the
Executive worked the full year during which the termination occurred, which
bonus shall be based on actual performance of the Company for the year of such
termination. Any bonus shall be payable as soon as reasonably practicable
following the determination thereof, but in no event later than April 15 of the
following year (unless administratively impracticable to do so because the
Company’s results for the applicable year had not yet been finalized), and in
accordance with the Company’s normal payroll practices and procedures.
     (b) For purposes of this Agreement, “Total Disability” shall mean (i) if
the Executive is subject to a legal decree of incompetency (the date of such
decree being deemed the date on which such disability occurred), (ii) the
written determination by a physician selected by the Company and acceptable to
Executive (which acceptance shall not be unreasonably withheld), (which expense
shall be paid by the Company) that, because of a medically determinable disease,
injury or other physical or mental disability, the Executive is unable
substantially to perform, with or without reasonable accommodation, the material
duties of the Executive required hereby, and that such disability has lasted for
ninety (90) consecutive days or any one hundred twenty (120) days during the
immediately preceding twelve (12)-month period or is, as of the date of
determination, reasonably expected to last six (6) months or longer after the
date of determination, in each case based upon medically available reliable
information or (iii) Executive’s qualifying for benefits under the Company’s
long-term disability coverage, if any, applicable to its senior executives
generally, in conjunction with determining mental and/or physical disability for
purposes of this Agreement, the Executive hereby consents to (x) any

5



--------------------------------------------------------------------------------



 



examinations that the Company reasonably determines are relevant to a
determination of whether the Executive is mentally and/or physically disabled or
are required by the Company physician, (y) furnish such medical information as
may be reasonably requested and (z) waive any applicable physician patient
privilege that may arise because of such examination. All expenses incurred by
the Executive under this subsection shall be paid by the Company.

  4.3   Termination by the Company Without Cause, Non-Renewal of the Agreement
by the Company, Resignation by the Executive For Good Reason or in the event of
a Change of Control.

     (a) The Company may terminate the Executive’s employment without “Cause”
(as defined in Section 4.3(f)), and thereby terminate the Executive’s employment
(and the Employment Period) under this Agreement at any time with no requirement
for notice to the Executive. In addition, the Company may terminate the
Executive upon expiration of the Term by providing a Notice of Non-Renewal
pursuant to Section 2 hereof.
     (b) The Executive may resign, and thereby terminate the Executive’s
employment (and the Employment Period), at any time for “Good Reason” (as
defined in Section 4.3(e) hereof), upon not less than thirty (30) days’ prior
written notice to the Company specifying in reasonable detail the reason
therefore; provided, however, that the Company shall have a reasonable
opportunity to cure any such Good Reason (to the extent possible) within such
thirty (30) day notice period after the Company’s receipt of such notice; and
provided further that, if the Company is not seeking to cure, the Company shall
not be obligated to allow the Executive to continue working during such period
and may, in its sole discretion, accelerate such termination of employment (and
the Employment Period) to any date during such period. Executive may not
terminate employment under this Agreement for Good Reason regarding any of the
Company’s acts or omissions of which Executive had actual notice for sixty
(60) days or more, or such other period mutually agreed to in writing by the
Company and the Executive, prior to giving notice of termination for Good
Reason.
     (c) In the event the Executive’s employment is terminated pursuant to this
Section 4.3, then, subject to Section 4.3(d) hereof, the following provisions
shall apply:
     (i) The Company shall continue to pay the Executive the Base Salary to
which the Executive would have been entitled pursuant to Section 3.1 hereof (at
the Base Salary rate during the year of termination) for a twelve (12)-month
period following such date of termination, with all such amounts payable in
accordance with the Company’s normal payroll practices and procedures in the
same manner and at the same time as though the Executive remained employed by
the Company.

6



--------------------------------------------------------------------------------



 



     (ii) If such termination occurs upon or within eighteen (18) months
following a Change of Control (as defined in Exhibit B attached hereto), the
Company shall continue to pay the Executive the Base Salary to which the
Executive would have been entitled pursuant to Section 3.1 hereof (at the Base
Salary rate during the year of termination) for the greater of (A) twelve
(12)-month period following such date of termination, or (B) the period until
the end of the then remaining Term, with all such amounts payable in accordance
with the Company’s normal payroll practices and procedures in the same manner
and at the same time as though the Executive remained employed by the Company.
     (iii) In the event the Executive’s employment is terminated pursuant to
this Section 4.3 without Cause, and if the Company has previously effected
reductions in the Executive’s Base Salary and the base salary of all senior
executives of the Company, which reductions were substantially similar, then the
Base Salary rate for purposes of Section 4.3(c)(i) or (ii) hereof shall be the
Base Salary rate in effect immediately prior to such reductions.
     (iv) The Company shall continue to provide the Executive with group health
insurance coverage as provided herein, as such coverage may be amended from time
to time. If the Executive elects continuation coverage (with respect to the
Executive’s coverage and/or any eligible dependent coverage) under the
Consolidated Omnibus Budget Reconciliation Act of 1986 (“COBRA Continuation
Coverage”) with respect to the Company’s group health insurance plan, the
Executive shall be responsible for payment of the monthly cost of COBRA
Continuation Coverage. Unless prohibited by law, the Company shall reimburse the
Executive for any portion of the monthly cost of COBRA Continuation Coverage
that exceeds the amount of the monthly health insurance premium (with respect to
the Executive’s coverage and/or any eligible dependent coverage) payable by the
Executive immediately prior to the date of Executive’s termination, such
reimbursements to continue (A) for a period of twelve (12) months or (B) in the
event that the Executive’s Base Salary is being paid pursuant to
Section 4.3(c)(ii), for the period set forth therein. The Company shall pay the
reimbursements on a monthly basis in accordance with the Company’s normal
payroll practices and procedures.
     (d) As a condition precedent to the Executive’s right to receive the
benefits set forth in Section 4.3(c) hereof, the Executive agrees to execute a
release of the Company and its respective Affiliates, officers, directors,
stockholders, employees, agents, insurers, representatives and successors from
and against any and all claims that the Executive may have against any such
Person (as defined in Section 5.4(f) hereof) relating to the Executive’s
employment by the Company and the termination thereof, in the form attached
hereto as Exhibit D, as such form may be amended from time to time to comply
with changes in law. In addition, the Executive agrees that his right to receive
and retain the benefits set forth in Section 4.3(c) hereof shall be conditional
upon his continuing compliance with the restrictive covenants contained in
Section 5.

7



--------------------------------------------------------------------------------



 



     (e) For purposes of this Agreement, the Executive would be entitled to
terminate the Executive’s employment for “Good Reason” if without the
Executive’s prior written consent:
     (i) the Company fails to comply with any material obligation imposed by
this Agreement, including a material diminution of the Executive’s duties as
President of the North America division;
     (ii) the Company effects a reduction in the Executive’s Base Salary, unless
all senior executives of the Company receive a substantially similar reduction
in base salary; or
     (iii) the Company requires the Executive to be based (excluding regular
travel responsibilities) at any office or location more than 75 miles outside of
Hoffman Estates, Illinois, provided that the Executive had previously relocated
his principal residence to the greater Chicago metropolitan area.
     (f) For purposes of this Agreement, “Cause” means the occurrence of any one
or more of the following events:
     (i) an act of fraud, embezzlement, theft or any other material violation of
law that occurs during or in the course of Executive’s employment with the
Company;
     (ii) intentional damage to the Company’s assets;
     (iii) intentional disclosure of the Company’s confidential information
contrary to the Company’s policies;
     (iv) material breach of Executive’s obligations under this Agreement;
     (v) intentional engagement in any activity which would constitute a breach
of Executive’s duty of loyalty or of the Executive’s obligations under this
Agreement;
     (vi) material breach of any of material the Company’s policy that has been
communicated to the Executive in writing;
     (vii) the willful and continued failure to substantially perform
Executive’s duties for the Company (other than as a result of incapacity due to
physical or mental illness); or
     (viii) willful conduct by Executive that is demonstrably and materially
injurious to the Company, monetarily or otherwise.
     For purposes of this Section 4.3(f), an act, or a failure to act, shall not
be deemed “willful” or “intentional” unless it is done, or omitted to be done,
by Executive in bad faith or without a reasonable belief that Executive’s action
or omission was in the best interest of the Company. Failure to meet performance
standards or objectives, by itself, does not constitute “Cause”.

8



--------------------------------------------------------------------------------



 



     4.4 Termination For Cause, Voluntary Resignation Other Than For Good Reason
or Election Not to Extend the Term by the Executive.
     (a) (i) the Company may, upon action of the Board, terminate the employment
of the Executive (and the Employment Period) at any time for “Cause,” (ii) the
Executive may voluntarily resign other than for Good Reason and thereby
terminate the Executive’s employment (and the Employment Period) under this
Agreement at any time upon not less than thirty (30) days’ prior written notice
or (iii) the Executive may provide a Notice of Non-Renewal pursuant to Section 2
hereof, in which case the Executive’s employment will terminate upon expiration
of the Term.
     (b) Upon termination by the Company for Cause, by the Executive as the
result of resignation for other than for Good Reason, or by the Executive at the
end of the Term following a Notice of Non-Renewal provided by the Executive, the
Executive shall be entitled to receive all amounts of earned but unpaid Base
Salary and benefits accrued and vested through the date of such termination.
     (c) Before the Company may terminate the Executive for Cause pursuant to
Section 4.4(a)(i), the Board shall deliver to the Executive a written notice of
the Company’s intent to terminate the Executive for Cause, and the Executive
shall have been given a reasonable opportunity to cure any such acts or
omissions (which are susceptible of cure as reasonably determined by the Board
by majority vote thereof) within thirty (30) days after the Executive’s receipt
of such notice.
     4.5 Resignation from Officer Positions. Upon the termination of the
Executive’s employment for any reason (unless otherwise agreed in writing by the
Company and the Executive), the Executive will be deemed to have resigned,
without any further action by the Executive, from any and all officer, director
and/or director positions that the Executive, immediately prior to such
termination, (a) held with the Company or any of its Affiliates and (b) held
with any other entities at the direction of, or as a result of the Executive’s
affiliation with, the Company or any of its Affiliates. If for any reason this
Section 4.5 is deemed to be insufficient to effectuate such resignations, then
Executive will, upon the Company’s request, execute any documents or instruments
that the Company may deem necessary or desirable to effectuate such
resignations.
     4.6 Section 409A of the Code. Notwithstanding anything to the contrary in
this Agreement, the parties mutually desire to avoid adverse tax consequences
associated with the application of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) to this Agreement and agree to cooperate fully and
take appropriate reasonable actions that preserve to the Executive, to the
maximum extent practical, the full economic benefit of this Agreement while
avoiding any such consequences under Section 409A of the Code, including
delaying payments and

9



--------------------------------------------------------------------------------



 



reforming the form of the Agreement if such action would reduce or eliminate
taxes and/or interest payable as a result of Section 409A of the Code. In this
regard, notwithstanding anything to the contrary in this Section 4, to the
extent necessary to comply with Section 409A of the Code, any payment required
under this Section 4 shall be deferred for a period of six (6) months, but not
longer than six (6) months, regardless of the circumstances giving rise to or
the basis for such payment.
     5. Confidentiality, Work Product and Non-Competition and Non-Solicitation.

  5.1   Confidentiality.

     (a) In connection with the Executive’s employment with the Company, the
Company promises to provide the Executive with access to “Confidential
Information” (as defined in Section 5.4(d) hereof) in support of the Executive’s
employment duties. The Executive recognizes that the Company’s business
interests require a confidential relationship between the Company and the
Executive and the fullest practical protection and confidential treatment of all
Confidential Information. At all times, both during and after the Employment
Period, the Executive shall not directly or indirectly: (i) appropriate,
download, print, copy, remove, use, disclose, divulge, communicate or otherwise
“Misappropriate” (as defined in Section 5.4(e) hereof), any Confidential
Information, including, without limitation, originals or copies of any
Confidential Information, in any media or format, except for the Company’s
benefit within the course and scope of the Executive’s employment or with the
prior written consent of a majority of the Board; or (ii) take or encourage any
action that would circumvent, interfere with or otherwise diminish the value or
benefit of the Confidential Information to any of the Company Parties (as
defined in Section 5.4(b) hereof).
     (b) All Confidential Information, and all other information and property
affecting or relating to the business of the Company Parties within the
Executive’s possession, custody or control, regardless of form or format, shall
remain, at all times, the property of the respective Company Parties, the
appropriation, use and/or disclosure of which is governed and restricted by this
Agreement.
     (c) The Executive acknowledges and agrees that:
     (i) the Executive occupies a unique position within the Company, and the
Executive is and will be intimately involved in the development and/or
implementation of Confidential Information;
     (ii) in the event the Executive breaches this Section 5.1 with respect to
any Confidential Information, such breach shall be deemed to be a
Misappropriation of such Confidential Information; and
     (iii) any Misappropriation of Confidential Information will result in
immediate and irreparable harm to the Company.

10



--------------------------------------------------------------------------------



 



     (d) Upon receipt of any formal or informal request, by legal process or
otherwise, seeking the Executive’s direct or indirect disclosure or production
of any Confidential Information to any Person, the Executive shall promptly and
timely notify the Company and provide a description and, if applicable, hand
deliver a copy of such request to the Company. The Executive irrevocably
nominates and appoints the Company as the Executive’s true and lawful
attorney-in-fact to act in the Executive’s name, place and stead to perform any
act that the Executive might perform to defend and protect against any
disclosure of Confidential Information.
     (e) At any time the Company may request, during or after the Employment
Period, the Executive shall deliver to the Company all originals and copies of
Confidential Information and all other information and property affecting or
relating to the business of the Company Parties within the Executive’s
possession, custody or control, regardless of form or format, including, without
limitation any Confidential Information produced by the Executive. Both during
and after the Employment Period, the Company shall have the right of reasonable
access to review, inspect, copy and/or confiscate any Confidential Information
within the Executive’s possession, custody or control.
     (f) Upon termination or expiration of this Agreement, the Executive shall
immediately return to the Company all Confidential Information, and all other
information and property affecting or relating to the business of the Company
Parties, within the Executive’s possession, custody or control, regardless of
form or format, without the necessity of a prior Company request.
     (g) During the Employment Period, the Executive represents and agrees that
the Executive will not use or disclose any confidential or proprietary
information or trade secrets of others, including but not limited to former
employers, and that the Executive will not bring onto the premises of the
Company or access such confidential or proprietary information or trade secrets
of such others, unless consented to in writing by said others, and then only
with the prior written authorization of the Company.
     5.2 Work Product/Intellectual Property.
     (a) Assignment. The Executive hereby assigns to the Company all right,
title and interest to all “Work Product” (as defined in Section 5.4(h) hereof)
that (i) relates to any of the Company Parties’ actual or anticipated business,
research and development or existing or future products or services, or (ii) is
conceived, reduced to practice, developed or made using any equipment, supplies,
facilities, assets, information or resources of any of the Company Parties
(including, without limitation, any intellectual property rights).
     (b) Disclosure. The Executive shall promptly disclose Work Product to the
Board and perform all actions reasonably requested by the Company (whether
during or after the Employment Period) to establish and confirm the

11



--------------------------------------------------------------------------------



 



ownership and proprietary interest of any of the Company Parties in any Work
Product (including, without limitation, the execution of assignments, consents,
powers of attorney, applications and other instruments). The Executive shall not
file any patent or copyright applications related to any Work Product except
with the written consent of a majority of the Board.
     5.3 Non-Competition and Non-Solicitation.
     (a) In consideration of the Confidential Information being provided to the
Executive as stated in Section 5.1 hereof, and other good and valuable new
consideration as stated in this Agreement, including, without limitation,
employment and/or continued employment with the Company, and the business
relationships, Company goodwill, work experience, client, customer and/or vendor
relationships and other fruits of employment that the Executive will have the
opportunity to obtain, use and develop under this Agreement, the Executive
agrees to the restrictive covenants stated in this Section 5.3.
     (b) From the Effective Date until the end of the Restricted Period (as
defined in Section 5.4(g) hereof), the Executive agrees that the Executive will
not, directly or indirectly, on the Executive’s own behalf or on the behalf of
any other Person, within the United States of America or in any other country or
territory in which the businesses of the Company are conducted:
     (i) engage in a Competing Business (as defined in Section 5.4(c) hereof),
including, without limitation, by owning, managing, operating, controlling,
being employed by, providing services as a consultant or independent contractor
to or participating in the ownership, management, operation or control of any
Competing Business;
     (ii) induce or attempt to induce any customer, vendor, supplier, licensor
or other Person in a business relationship with any Company Party, for or with
which the Executive or employees working under the Executive’s supervision had
any direct or indirect responsibility or contact during the Employment Period,
(A) to do business with a Competing Business or (B) to cease, restrict,
terminate or otherwise reduce business with the Company for the benefit of a
Competing Business, regardless of whether the Executive initiates contact; or
     (iii) (A) solicit, recruit, persuade, influence or induce, or attempt to
solicit, recruit, persuade, influence or induce anyone employed or otherwise
retained by any of the Company Parties (including any independent contractor or
consultant), to cease or leave their employment or contractual or consulting
relationship with any Company Party, regardless of whether the Executive
initiates contact for such purposes or (B) hire, employ or otherwise attempt to
establish, for any Person, any employment, agency, consulting, independent
contractor or other business relationship with any Person who is or was employed

12



--------------------------------------------------------------------------------



 



or otherwise retained by any of the Company Parties (including any independent
contractor or consultant).
     (c) The parties hereto acknowledge and agree that, notwithstanding anything
in Section 5.3(b)(i) hereof, (i) the Executive may own or hold, solely as
passive investments, securities of Persons engaged in any business that would
otherwise be included in Section 5.3(b)(i), as long as with respect to each such
investment the securities held by the Executive do not exceed five percent (5%)
of the outstanding securities of such Person and such securities are publicly
traded under Section 12 or Section 15 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and (ii) the Executive may serve on the board of
directors (or other comparable position) or as an officer of any entity at the
request of the Board; provided, however, that in the case of investments
otherwise permitted under clause (i) above, the Executive shall not be permitted
to, directly or indirectly, participate in, or attempt to influence, the
management, direction or policies of (other than through the exercise of any
voting rights held by the Executive in connection with such securities), or lend
the Executive’s name to, any such Person.
     (d) The Executive acknowledges that (i) the restrictive covenants contained
in this Section 5.3 hereof are ancillary to and part of an otherwise enforceable
agreement, such being the agreements concerning Confidential Information and
other consideration as stated in this Agreement, (ii) at the time that these
restrictive covenants are made, the limitations as to time, geographic scope and
activity to be restrained, as described herein, are reasonable and do not impose
a greater restraint than necessary to protect the good will and other legitimate
business interests of the Company, including without limitation, Confidential
Information (including trade secrets), client, customer and/or vendor
relationships, client and/or customer goodwill and business productivity,
(iii) in the event of termination of the Executive’s employment, the Executive’s
experiences and capabilities are such that the Executive can obtain gainful
employment without violating this Agreement and without the Executive incurring
undue hardship, (iv) based on the relevant benefits and other new consideration
provided for in this Agreement, including, without limitation, the disclosure
and use of Confidential Information, the restrictive covenants of this
Section 5.3, as applicable according to their terms, shall remain in full force
and effect even in the event of the Executive’s involuntary termination from
employment, with or without Cause and (v) the Executive has carefully read this
Agreement and has given careful consideration to the restraints imposed upon the
Executive by this Agreement and consents to the terms of the restrictive
covenants in this Section 5.3, with the knowledge that this Agreement may be
terminated at any time in accordance with the provisions hereof.

13



--------------------------------------------------------------------------------



 



     5.4 Definitions. For purposes of this Agreement, the following terms shall
have the following meanings:
     (a) An “Affiliate” of any specified Person means any other Person, whether
now or hereafter existing, directly or indirectly controlling or controlled by,
or under direct or indirect common control with, such specified Person. For
purposes hereof, “control” or any other form thereof, when used with respect to
any Person, means the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” shall have meanings correlative to the foregoing.
     (b) “Company Parties” means the Company, and its direct and indirect
parents, subsidiaries and Affiliates, and their successors in interest.
     (c) “Competing Business” means any business that owns or operates a
specialty retail chain, which chain derives 15% or more of its revenue for the
trailing 12 months from the sale of costume jewelry or accessories targeted to
girls or women. For purposes of this definition only, accessories shall not be
deemed to include footwear; provided, that, if such specialty retail chain is
not primarily in the business of selling footwear, then footwear shall be
included in determining the 15% amount.
     (d) Confidential Information.
     (i) Definition. “Confidential Information” means any and all material,
information, ideas, inventions, formulae, patterns, compilations, programs,
devices, methods, techniques, processes, know how, plans (marketing, business,
strategic, technical or otherwise), arrangements, pricing and other data of or
relating to any of the Company Parties (as well as their customers and/or
vendors) that is confidential, proprietary or trade secret (A) by its nature,
(B) based on how it is treated or designated by a Company Party, (C) because the
disclosure of which would have a material adverse effect on the business or
planned business of any of the Company Parties and/or (D) as a matter of law.
     (ii) Exclusions. Confidential Information does not include material, data,
and/or information (A) that any Company Party has voluntarily placed in the
public domain, (B) that has been lawfully and independently developed and
publicly disclosed by third parties, (C) that constitutes the general
non-specialized knowledge and skills gained by the Executive during the
Employment Period or (D) that is otherwise in the public domain through lawful
means; provided, however, that the unauthorized appropriation, use or disclosure
of Confidential Information by the Executive, directly or indirectly, shall not
affect the protection and relief afforded by this Agreement regarding such
information.
     (iii) Inclusions. Confidential Information includes, without limitation,
the following information (including without limitation, compilations or
collections of information) relating or belonging to any Company Party (as well
as their clients, customers and/or vendors) and created, prepared, accessed,
used or reviewed by the Executive during or after the Employment Period:
(1) product

14



--------------------------------------------------------------------------------



 



and manufacturing information, such as ingredients, combinations of ingredients
and manufacturing processes; (2) scientific and technical information, such as
research and development, tests and test results, formulae and formulations,
studies and analysis; (3) financial and cost information, such as operating and
production costs, costs of goods sold, costs of supplies and manufacturing
materials, non-public financial statements and reports, profit and loss
information, margin information and financial performance information;
(4) customer related information, such as customer related contracts, engagement
and scope of work letters, proposals and presentations, customer-related
contacts, lists, identities and prospects, practices, plans, histories,
requirements and needs, price information and formulae and information
concerning client or customer products, services, businesses or equipment
specifications; (5) vendor and supplier related information, such as the
identities, practices, history or services of any vendors or suppliers and
vendor or supplier contacts; (6) sales, marketing and price information, such as
marketing and sales programs and related data, sales and marketing strategies
and plans, sales and marketing procedures and processes, pricing methods,
practices and techniques and pricing schedules and lists; (7) database, software
and other computer related information, such as computer programs, data,
compilations of information and records, software and computer files,
presentation software and computer-stored or backed-up information including,
but not limited to, e-mails, databases, word processed documents, spreadsheets,
notes, schedules, task lists, images and video; (8) employee-related
information, such as lists or directories identifying employees, representatives
and contractors, and information regarding the competencies (knowledge, skill,
experience), compensation and needs of employees, representatives and
contractors and training methods; and (9) business- and operation-related
information, such as operating methods, procedures, techniques, practices and
processes, information about acquisitions, corporate or business opportunities,
information about partners and potential investors, strategies, projections and
related documents, contracts and licenses and business records, files,
equipment, notebooks, documents, memoranda, reports, notes, sample books,
correspondence, lists and other written and graphic business records.
     (e) “Misappropriate”, or any form thereof, means:
     (i) the acquisition of any Confidential Information by a Person who knows
or has reason to know that the Confidential Information was acquired by theft,
bribery, misrepresentation, breach or inducement of a breach of a duty to
maintain secrecy or espionage through electronic or other means (each, an
“Improper Means”); or
     (ii) the disclosure or use of any Confidential Information without the
express consent of the Company by a Person who (A) used Improper Means to
acquire knowledge of the Confidential Information (B) at the time of disclosure
or use, knew or had reason to know that his or her knowledge of the Confidential
Information was (x) derived from or through a Person who had utilized Improper
Means to acquire it, (y) acquired under circumstances giving rise to a duty to

15



--------------------------------------------------------------------------------



 



maintain its secrecy or limit its use or (z) derived from or through a Person
who owed a duty to the Company to maintain its secrecy or limit its use or (C)
before a material change of his or her position, knew or had reason to know that
it was Confidential Information and that knowledge of it had been acquired by
accident or mistake.
     (f) “Person” means any individual, corporation, partnership, limited
liability company, joint venture, association, business trust, joint-stock
company, estate, trust, unincorporated organization, government or other agency
or political subdivision thereof or any other legal or commercial entity.
     (g) “Restricted Period” means the longer of (i) twelve (12) months after
the date of termination of employment (the Executive’s last day of work for the
Company) or (ii) the period during which the Executive is receiving payments
from the Company pursuant to Section 4 hereof.
     (h) “Work Product” means all patents and patent applications, all
inventions, innovations, improvements, developments, methods, designs, analyses,
drawings, reports, creative works, discoveries, software, computer programs,
modifications, enhancements, know-how, formulations, concepts and ideas, and all
similar or related information (in each case whether or not patentable), all
copyrights and copyrightable works, all trade secrets, confidential information,
and all other intellectual property and intellectual property rights that are
conceived, reduced to practice, developed or made by the Executive either alone
or with others in the course of employment with the Company (including
employment prior to the date of this Agreement).
     5.5 Remedies. Because the Executive’s services are unique and because the
Executive has access to Confidential Information, the Executive acknowledges and
agrees that if the Executive breaches any of the provisions of Section 5 hereof,
the Company may suffer immediate and irreparable harm for which monetary damages
alone will not be a sufficient remedy. The restrictive covenants stated in
Section 5 hereof are without prejudice to the Company’s rights and causes of
action at law.
     5.6 Interpretation; Severability.
     (a) The Executive has carefully considered the possible effects on the
Executive of the covenants not to compete, the confidentiality provisions and
the other obligations contained in this Agreement, and the Company has made
every effort to limit the restrictions placed upon the Executive to those that
are reasonable and necessary to protect the Company’s legitimate business
interests.
     (b) The Executive acknowledges and agrees that the restrictive covenants
set forth in this Agreement are reasonable and necessary in order to protect the
Company’s valid business interests. It is the intention of the parties hereto
that the covenants, provisions and agreements contained herein shall be
enforceable to the fullest extent allowed by law. If any covenant, provision or

16



--------------------------------------------------------------------------------



 



agreement contained herein is found by a court having jurisdiction to be
unreasonable in duration, scope or character of restrictions, or otherwise to be
unenforceable, such covenant, provision or agreement shall not be rendered
unenforceable thereby, but rather the duration, scope or character of
restrictions of such covenant, provision or agreement shall be deemed reduced or
modified with retroactive effect to render such covenant, provision or agreement
reasonable or otherwise enforceable (as the case may be), and such covenant,
provision or agreement shall be enforced as modified. If the court having
jurisdiction will not review the covenant, provision or agreement, the parties
hereto shall mutually agree to a revision having an effect as close as permitted
by applicable law to the provision declared unenforceable. The parties hereto
agree that if a court having jurisdiction determines, despite the express intent
of the parties hereto, that any portion of the covenants, provisions or
agreements contained herein are not enforceable, the remaining covenants,
provisions and agreements herein shall be valid and enforceable. Moreover, to
the extent that any provision is declared unenforceable, the Company shall have
any and all rights under applicable statutes or common law to enforce its rights
with respect to any and all Confidential Information or unfair competition by
the Executive.
6. Miscellaneous.
     6.1 Public Statements.
     (a) Media Nondisclosure. The Executive agrees that during the Employment
Period or at any time thereafter, except as may be authorized in writing by the
Company, the Executive will not directly or indirectly disclose or release to
the Media any information concerning or relating to any aspect of the
Executive’s employment or termination from employment with the Company and/or
any aspect of any dispute that is the subject of this Agreement. For the
purposes of this Agreement, the term “Media” includes, without limitation, any
news organization, station, publication, show, website, web log (blog), bulletin
board, chat room and/or program (past, present and/or future), whether published
through the means of print, radio, television and/or the Internet or otherwise,
and any member, representative, agent and/or employee of the same.
     (b) Non-Disparagement. The Executive agrees that during the Employment
Period or at any time thereafter, the Executive will not make any statements,
comments or communications in any form, oral, written or electronic to any Media
or any customer, client or supplier of the Company or any of its Affiliates,
which would constitute libel, slander or disparagement of the Company or any of
its Affiliates, including, without limitation, any such statements, comments or
communications that criticize, ridicule or are derogatory to the Company or any
of its Affiliates; provided, however, that the terms of this Section 6.1(b)
shall not apply to communications between the Executive and, as applicable, the
Executive’s attorneys or other persons with whom communications would be subject
to a claim of privilege existing under common law, statute or rule of procedure.
The Executive further agrees that the Executive will not in any way solicit any
such statements, comments or communications from others.

17



--------------------------------------------------------------------------------



 



     6.2 ARBITRATION. SUBJECT TO THE RIGHTS UNDER SECTION 6.3 HEREOF TO SEEK
INJUNCTIVE OR OTHER EQUITABLE RELIEF, BINDING ARBITRATION SHALL BE THE EXCLUSIVE
REMEDY FOR ANY AND ALL DISPUTES, CLAIMS OR CONTROVERSIES, WHETHER STATUTORY,
CONTRACTUAL OR OTHERWISE, BETWEEN THE PARTIES HERETO ARISING UNDER OR RELATING
TO THIS AGREEMENT OR THE EXECUTIVE’S EMPLOYMENT BY OR TERMINATION FROM THE
COMPANY (INCLUDING, BUT NOT LIMITED TO, THE AMOUNT OF DAMAGES, OR THE
CALCULATION OF ANY BONUS OR OTHER AMOUNT OR BENEFIT DUE) (COLLECTIVELY,
“DISPUTES”). THE PARTIES EACH WAIVE THE RIGHT TO A JURY TRIAL AND WAIVE THE
RIGHT TO ADJUDICATE THEIR DISPUTES UNDER THIS AGREEMENT OUTSIDE THE ARBITRATION
FORUM PROVIDED FOR IN THIS AGREEMENT, EXCEPT AS OTHERWISE PROVIDED IN THIS
AGREEMENT.
     (a) Procedure Generally. The parties agree to submit the Dispute to a
single arbitrator selected from a panel of JAMS arbitrators. The arbitration
will be governed by the JAMS Comprehensive Arbitration Rules and Procedures in
effect at the time the arbitration is commenced, subject to the terms and
modifications of this Agreement. If for any reason JAMS cannot serve as the
arbitration administrator or cannot fulfill the panel requirements of the
Arbitration Provision, the Company may select an alternative arbitration
administrator, such as AAA, to serve under the terms of this Agreement.
     (b) Arbitrator Selection. To select the arbitrator, the parties shall make
their respective strikes from a panel of former federal court judges and
magistrates, to the extent available from JAMS (the “First Panel”). If the
parties cannot agree upon an arbitrator from the First Panel or if such a panel
is not available from JAMS, then the parties will next make their respective
strikes from a panel of former Illinois state court trial and appellate judges,
to the extent available from JAMS (the “Second Panel”). Any arbitrators proposed
for the First and Second Panels provided for in this Section 6.2(b) must be
available to serve in the Agreed Venue. If the parties cannot agree upon an
arbitrator from the Second Panel or if such a panel is not available from JAMS,
then the parties will next make their respective strikes from the panel of all
other JAMS arbitrators available to serve in the Agreed Venue.
     (c) VENUE. THE PARTIES STIPULATE AND AGREE THAT THE EXCLUSIVE VENUE OF ANY
SUCH ARBITRATION PROCEEDING (AND OF ANY OTHER PROCEEDING, INCLUDING ANY COURT
PROCEEDING, UNDER THIS AGREEMENT) SHALL BE CHICAGO, ILLINOIS (THE “AGREED
VENUE”).

18



--------------------------------------------------------------------------------



 



     (d) Authority and Decision. The arbitrator shall have the authority to
award the same damages and other relief that a court could award. The arbitrator
shall issue a reasoned award explaining the decision and any damages awarded.
The arbitrator’s decision will be final and binding upon the parties and
enforceable by a court of competent jurisdiction. The parties will abide by and
perform any award rendered by the arbitrator. In rendering the award, the
arbitrator shall state the reasons therefor, including (without limitation) any
computations of actual damages or offsets, if applicable.
     (e) Fees and Costs. In the event of arbitration under the terms of this
Agreement, the fees charged by JAMS or other arbitration administrator and the
arbitrator shall be borne by the parties equally. In addition, the parties shall
each bear their own costs, expenses and attorneys’ fees incurred in arbitration.
     (f) Limited Scope. The following are excluded from binding arbitration
under this Agreement: claims for workers’ compensation benefits or unemployment
benefits; replevin; and claims for which a binding arbitration agreement is
invalid as a matter of law.
     6.3 Injunctive Relief. The parties hereto may seek injunctive relief in
arbitration; provided, however, that as an exception to the arbitration
agreement set forth in Section 6.2 hereof, the parties, in addition to all other
available remedies, shall each have the right to initiate an action in any court
of competent jurisdiction in order to request injunctive or other equitable
relief regarding the terms of Sections 5 or 6.2 hereof. The exclusive venue of
any such proceeding shall be in the Agreed Venue. The parties agree (a) to
submit to the jurisdiction of any competent court in the Agreed Venue, (b) to
waive any and all defenses either party may have on the grounds of lack of
jurisdiction of such court and (c) that neither party shall be required to post
any bond, undertaking or other financial deposit or guarantee in seeking or
obtaining such equitable relief. Evidence adduced in any such proceeding for an
injunction may be used in arbitration as well. The existence of this right shall
not preclude or otherwise limit the applicability or exercise of any other
rights and remedies that a party hereto may have at law or in equity.
     6.4 Settlement of Existing Rights. In exchange for the other terms of this
Agreement, the Executive acknowledges and agrees that: (a) the Executive’s entry
into this Agreement is a condition of employment and/or continued employment
with the Company, as applicable; (b) except as otherwise provided herein, this
Agreement will replace any existing employment agreement between the parties and
thereby act as a novation, if applicable; (c) the Executive is being provided
with access to Confidential Information, including, without limitation,
proprietary trade secrets of one or more Company Parties, to which the Executive
has not previously had access; (d) all Company inventions and intellectual
property developed by the Executive during any past employment with the Company
and all goodwill developed with the Company’s clients, customers and other
business contacts by the Executive during any past employment with Company, as
applicable, is the exclusive property of the Company; and (e) all Confidential
Information and/or specialized training accessed, created, received or utilized
by the Executive during any past employment with Company, as applicable, will be
subject to the restrictions on Confidential Information described in this
Agreement, whether previously so agreed or not.

19



--------------------------------------------------------------------------------



 



     6.5 Indemnification. The Executive shall be entitled from the Effective
Date until the end of the Employment Period in the capacity as an officer or
director of the Company or any of its subsidiaries to the benefit of the
indemnification provisions contained in the By-Laws of the Company or as a
matter of law, whichever is greater. In addition, during the term of the
Executive’s employment and, where applicable under the terms of the relevant
liability policy thereafter, the Executive shall be covered under any directors’
and officers’ insurance policy maintained by the Company.
     6.6 Post-Termination Assistance. During the Restricted Period, the
Executive shall cooperate, at the reasonable request of the Company (i) in the
transition of any matter for which the Executive had authority or responsibility
during the Employment Period, or (ii) with respect to any other matter involving
the Company for which the Executive may be of assistance. The Executive shall be
entitled to reimbursement of any out-of-pocket expenses he incurs in providing
such assistance upon submission of documentation supporting such expenses.
     6.7 Entire Agreement; Waiver. This Agreement contains the entire agreement
between the Executive and the Company with respect to the subject matter hereof,
and supersedes any and all prior understandings or agreements, whether written
or oral. No modification or addition hereto or waiver or cancellation of any
provision hereof shall be valid except by a writing signed by the party to be
charged therewith. No delay on the part of any party to this Agreement in
exercising any right or privilege provided hereunder or by law shall impair,
prejudice or constitute a waiver of such right or privilege.
     6.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Illinois without regard to principles
of conflict of laws.
     6.9 Successors and Assigns; Binding Agreement. The rights and obligations
of the parties under this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their heirs, personal representatives,
successors and permitted assigns. This Agreement is a personal contract, and,
except as specifically set forth herein, the rights and interests of the
Executive herein may not be sold, transferred, assigned, pledged or hypothecated
by any party without the prior written consent of the others. As used herein,
the term “successor” as it relates to the Company, shall include, but not be
limited to, any successor by way of merger, consolidation or sale of all or
substantially all of such Person’s assets or equity interests.
     6.10 Representation by Counsel; Independent Judgment. Each of the parties
hereto acknowledges that (a) it or the Executive has read this Agreement in its
entirety and understands all of its terms and conditions, (b) it or the
Executive has had the opportunity to consult with any individuals of its or the
Executive’s choice regarding its or the Executive’s agreement to the provisions
contained herein, including legal counsel of its or the Executive’s choice, and
any decision not to was the Executive’s or its alone and (c) it or the Executive
is entering into this Agreement of its or the Executive’s own free will, without
coercion from any source, based upon its or the Executive’s own independent
judgment.
     6.11 Interpretation. The parties and their respective legal counsel
actively participated in the negotiation and drafting of this Agreement, and in
the event of any ambiguity or mistake herein, or any dispute among the parties
with respect to the provisions hereto, no provision of this Agreement shall be
construed unfavorably against any of the parties on the ground that the
Executive, it, or the Executive’s or its counsel was the drafter thereof.

20



--------------------------------------------------------------------------------



 



     6.12 Survival. The applicable provisions of Sections 4, 5 and 6 hereof
shall survive the termination of this Agreement.
     6.13 Notices. All notices and communications hereunder shall be in writing
and shall be deemed properly given and effective when received, if sent by
facsimile or telecopy, or by postage prepaid by registered or certified mail,
return receipt requested, or by other delivery service which provides evidence
of delivery, as follows:
If to the Company, to:
Claire’s Stores, Inc.
2400 W. Central Road
Hoffman Estates, IL 60192
Attention: General Counsel
If to the Executive, to:
Jay Friedman
c/o the last known residence address
maintained in the payroll records of
Claire’s Boutiques. Inc.
With a copy to:
Joel Negrin, P.C.
1865 Palmer Avenue, Suite 108
Larchmont, NY 10538
  or to such other address as one party may provide in writing to the other
party from time to time.
     6.14 No Conflicts. The Executive represents and warrants to the Company
that his acceptance of employment and the performance of his duties for the
Company will not conflict with or result in a violation or breach of, or
constitute a default under any contract, agreement or understanding to which he
is or was a party or of which he is aware and that there are no restrictions,
covenants, agreements or limitations on his right or ability to enter into and
perform the terms of this Agreement that have not or will not be waived prior to
the Effective Date.
     6.15 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument. Facsimile transmission of
any signed original document or retransmission of any signed facsimile
transmission will be deemed the same as delivery of an original. At the request
of any party, the parties will confirm facsimile transmission by signing a
duplicate original document.
     6.16 Captions. Paragraph headings are for convenience only and shall not be
considered a part of this Agreement.

21



--------------------------------------------------------------------------------



 



     6.17 No Third Party Beneficiary Rights. Except as otherwise provided in
this Agreement, no third party entity shall have any right to enforce any
provision of this Agreement, even if indirectly benefited by it.
     6.18 Withholdings. Any payments provided for hereunder shall be paid net of
any applicable withholdings required under Federal, state or local law and any
additional withholdings to which Executive has agreed.
     6.19 No Mitigation. In the event of any termination of the Executive’s
employment hereunder, the Executive shall be under no obligation to seek other
employment or otherwise mitigate the obligations of the Company under this
Agreement.

22



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have duly executed this Agreement,
intending it as a document under seal, to be effective for all purposes as of
the Effective Date.

            CLAIRE’S BOUTIQUES, INC.
      By:   /s/ Eugene S. Kahn         Name:   Eugene S. Kahn        Title:  
Chief Executive Officer     

            EXECUTIVE
      /s/ Jay Friedman       Name:   Jay Friedman      Title:   President of the
North American division of Claire's     

23



--------------------------------------------------------------------------------



 



EXHIBIT A
Claire’s Amended and Restated Stock Incentive Plan
Filed previously as Exhibit 10.3 to the Registration Statement on Form S-4 (File
No. 333-148108) by the Company on December 17, 2007.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Standard Form of Option Grant Letter (Target Performance Option)
Filed previously as Exhibit 10.5 to the Registration Statement on Form S-4 (File
No. 333-148108) by the Company on December 17, 2007.

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Standard Form of Co-Investment Letter
Filed as Exhibit 10.8 with this Form 10-K.

 



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF RELEASE
     I, _____________________, the undersigned, agree to accept the
compensation, payments, benefits and other consideration provided for in
Section 4.3(c) of the employment agreement between me and by and between
Claire’s Stores, Inc. (the “Company”) dated as of ______________ (the
“Employment Agreement”) in full resolution and satisfaction of, and hereby
IRREVOCABLY AND UNCONDITIONALLY RELEASE, REMISE AND FOREVER DISCHARGE the
Company and Releasees from any and all agreements, promises, liabilities,
claims, demands, rights and entitlements of any kind whatsoever, in law or
equity, whether known or unknown, asserted or unasserted, fixed or contingent,
apparent or concealed, to the maximum extent permitted by law (“Claims”), which
I, my heirs, executors, administrators, successors or assigns ever had, now have
or hereafter can, shall or may have for, upon, or by reason of any matter, cause
or thing whatsoever existing, arising, occurring or relating to my employment
and/or termination thereof with the Company and Releasees, or my status as a
stockholder of the Company and Releasees, at any time on or prior to the date I
execute this Release, including, without limitation, any and all Claims arising
out of or relating to compensation, benefits, any and all contract claims, tort
claims, fraud claims, claims for bonuses, commissions, sales credits, etc.,
defamation, disparagement, or other personal injury claims, claims for accrued
vacation pay, claims under any federal, state or municipal wage payment,
discrimination or fair employment practices law, statute or regulation, and
claims for costs, expenses and attorneys’ fees with respect thereto. This
release and waiver includes, without limitation, any and all rights and claims
under Title VII of the Civil Rights Act of 1964, the Civil Rights Acts of 1866,
1871 and 1991, the Employee Retirement Income Security Act, the Age
Discrimination in Employment Act (including but not limited to the Older Workers
Benefit Protection Act), the Americans with Disabilities Act, the National Labor
Relations Act, the Family and Medical Leave Act, the Equal Pay Act, the
Sarbanes-Oxley Act, [add applicable state laws] and all amendments to the
foregoing, and any other federal, state or local statute, ordinance, regulation
or constitutional provision regarding employment, compensation, employee
benefits, termination of employment or discrimination in employment.
Notwithstanding the above, I do not release my right to any right to
indemnification I may have as a director, officer or employee pursuant to
applicable law and/or the Company’s certificate of incorporation nor do I
release any rights to any earned and vested benefits to which I am entitled
under the terms of any employee benefit plan maintained by the Company or any of
its subsidiaries.
     I represent and affirm (i) that I have not filed any Claim against the
Company or Releasees and (ii) that to the best of my knowledge and belief, there
are no outstanding Claims.
     For the purpose of implementing a full and complete release and discharge
of Claims, I expressly acknowledge that this Release is intended to include in
its effect, without limitation, all the Claims described in the preceding
paragraphs, whether known or unknown, apparent or concealed, and that this
Release contemplates the extinction of all such Claims, including Claims for
attorney’s fees. I expressly waive any right to assert after the execution of
this Release that any such Claim has, through ignorance or oversight, been
omitted from the scope of the Release.

 



--------------------------------------------------------------------------------



 



     For purposes of this Release, the term “the Company and Releasees” includes
the Company and its past, present and future direct and indirect parents,
subsidiaries, affiliates, divisions, predecessors, successors, and assigns, and
their past, present and future officers, directors, shareholders,
representatives, agents, attorneys and employees, in their official and
individual capacities, and all other related individuals and entities, jointly
and individually, and this Release shall inure to the benefit of and shall be
binding and enforceable by all such entities and individuals.
     I understand that I have a period of up to 21 days from my receipt of this
Release to review and consider this Release. I further understand that once I
have signed this Release, I may revoke it at any time during the 7 days
following its execution by delivering a written notice of revocation to the
Company, attention General Counsel. I further understand that if I fail to
execute and return this Release to the Company, attention General Counsel, prior
to the expiration of such 21 day period, or revoke my execution of the Release
during such 7 day period, I will not be entitled to the compensation, payments,
benefits and other consideration provided for in Section 4.3(c) of the
Employment Agreement.
I ACKNOWLEDGE THAT I HAVE READ THIS
RELEASE AND I UNDERSTAND
AND ACCEPT ITS TERMS

       
 
   
 
  Date
 
   
Sworn to before me this
___ day of _________, 20___
   
 
       
 
 
Notary Public
   

 